Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 4-13, and 16-20 are allowed. 
McClanahan (US 2016/0065807, hereinafter McClanahan) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, McClanahan fails to teach or suggest “… for each camera assembly, and for a corresponding subrange of values of the spin angle, the scanning mirror is tilted relative to the camera optical axis, and is positioned to reflect an imaging beam into the lens, a viewing angle and a viewing direction of the imaging beam relative to the object plane varying with the spin angle and a pointing direction of the camera optical axis; each lens is positioned to focus the imaging beam onto its respective image sensor; and each image sensor is operative to capture each image along a respective one of the scan paths by sampling the imaging beam at a value of the spin angle corresponding to the viewing angle and the viewing direction of the image 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017 wherein the spin axis is substantially orthogonal to each camera optical axis, and for each camera assembly the scanning mirror it tilted at approximately 45 degrees to the camera optical axis when facing the camera optical axis ” in combination with all other limitations recited in claim 1.
Dependent claims 4-13 and 16-20 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McClanahan is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
McClanahan discloses, a scanning camera for capturing a set of images along a curved scan path within an area of interest, the scanning camera comprising: (a) an image sensor (110); (b) a lens (115); (c) a scanning mirror (125); and (d) a drive coupled to the scanning mirror (130, par [0032]); wherein: (i) the drive is operative to rotate the scanning mirror about a spin axis according to a spin angle (par [0035]); (ii) the spin axis is tilted relative to a camera optical axis (par [0035], fig 1); (iii) the scanning mirror is tilted relative to the camera optical axis and positioned to reflect an imaging beam into the lens (par [0034]); (iv) the lens is positioned to focus the imaging beam onto the image sensor (par [0029]); and (v) the image sensor is operative to capture each image by sampling the imaging beam at a corresponding spin angle (pars [0029] and [0033]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696